Citation Nr: 0319492	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  91-49 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling. 

3.  Entitlement to an increased rating higher than 10 percent 
for bilateral pes planus, during the period prior to June 9, 
2000.

4.  Entitlement to an increased rating higher than 30 percent 
for bilateral pes planus, during the period since June 9, 
2000.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to February 
1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from a December 1990 decision by the RO in New 
York, New York which denied an increase in a 10 percent 
rating for a service-connected right knee disability, and 
denied an increase in a 10 percent rating for a bilateral 
foot disability.  The veteran appealed for increased ratings.  

This case also comes to the Board on appeal from a February 
1996 rating decision which denied an increase in a 30 percent 
rating for a left knee disability.  The veteran appealed for 
an increased rating.

In an April 2003 rating decision, the RO in Atlanta, Georgia 
granted an increased 30 percent rating for bilateral pes 
planus, effective June 9, 2000.  Hence the issues are as 
stated on the first page of this remand.

REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claims.  As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  Hence this case must be remanded in order 
for the RO to provide the veteran and his representative with 
such notice.

Moreover, the Board notes that by statements dated in March 
1996 and May 1996, the veteran indicated that all of his 
pertinent VA medical records were not associated with the 
claims file.  Such records must be obtained prior to 
appellate review.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  Any recent treatment records 
should also be obtained. Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The Board notes that the most recent VA examination was 
performed in June 2000.  Given the length of time since the 
last VA examination, the veteran must be afforded a new 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

With respect to the knee disabilities, the RO should consider 
whether separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257). 
VAOPGCPREC 23-97 and 9-98.

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with regard to the claims for 
increased ratings for a right knee 
disability, a left knee disability, and 
bilateral pes planus.

Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim. The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for a 
left knee disability, a right knee 
disability, or a bilateral foot 
disability since October 1990.  The RO 
should contact the named medical 
providers and obtain copies of all 
related medical records which are not 
already on file.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected bilateral knee and foot 
disabilities.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

All indicated tests should be performed, 
to include range of knee motion in 
degrees, measured with a goniometer, and 
an accurate assessment of knee 
instability.  The examiner should note 
for the record any objective evidence of 
pain referable to each knee, and should 
assess the degree of additional limited 
motion or other functional impairment 
during use or flare-ups due to knee pain, 
in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).  All clinical 
findings must be reported in detail in 
the examination report.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for increased ratings 
for service-connected bilateral knee and 
foot disabilities.  The RO should 
consider the potential application of 
VAOPGCPREC 23-97 and 9-98.

If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




